DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-16) with traverse in the reply filed on 1/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "small" in claims 3 and 4 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the absence of a specific measure the meaning of “small” will differ from one person to another, thus rendering the claim indefinite. Clarification and/or correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1, 3-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Julie Ruble, "Homemade S’mores Marshmallows" from willowbirdbaking.com, hereinafter Julie in view of Deb wise “Chocolate Marshmallows, hereinafter Deb.

Conversion of food ingredients by Diana desserts is being relied upon as evidentiary reference only to show that 1.5 cups sugar is the same as 12 ounces

Regarding claim 1, Julie teaches an instant s’mores system comprising: a sugar-based confectionery comprising ingredients of sugar, water and gelatin whipped to a deformable consistency, admixed with chocolate and graham and molded into pieces to provide an edible s’more for consumption (see page 2-4 where ingredients and recipe are taught). Julie teaches homemade s’mores Marshmallows for 
Julie does not teach s’mores or marshmallow based products “coated with corn starch”, however coating marshmallow based products with corn starch or flavored corn starch was well known in the art at the time of the effective filing date of the invention as taught by Deb (page 4, step 4 of recipe). Deb teaches cocoa and sugar flavored cornstarch coating to marshmallows to reduce stickiness and aid in cutting and drying (see page 4 of Deb). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include cornstarch in the coating. The ordinary artisan would have been motivated to modify Julie’s s’mores recipe and include cornstarch at least for the purpose of facilitate cutting and drying.

Regarding claims 3 and 4, Julie teaches the instant s’mores system of claim 1, wherein each of said pieces comprise a “small cylindrical profile” (claim 3) or “a small non-cylindrical profile” (claim 4). Regarding the shape of instant s’mores product Julie teaches preparing the product in a 9X12 inch dish (Page 2 Directions para 2) and “slicing them as desired” (Page 5 last para of Directions Julie), i.e., shape and size of the product is based on consumer desire. Thus, based on the teaching of Julie, it would have been a matter of routine determination for one of ordinary skill in the art at the time of the effective filing date of the invention to cut or shape Julie’s product in any desired size and any desired shape, cylindrical or non-cylindrical. Further, applicant is claiming both cylindrical and non-cylindrical shapes (claims 3 and 4 respectively) and applicant has not provided any support data, which convinces that the particular claimed configuration is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878).
Thus, based on the teaching of Julie, it would have been a matter of routine determination for one of ordinary skill in the art at the time of the effective filing date of the invention to cut or shape Julie’s product in any desired size and any desired shape, cylindrical or non-cylindrical. One of ordinary skill in the art would have been motivated to do so at least based on the consumer preference for a cylindrical or cuboidal shape.

Regarding claim 5, Julie in view of Deb teaches the instant s’mores system of claim 1, wherein the ingredients comprise a batch comprising 3 packages unflavored said gelatin; 1 cup ice cold said water, divided; 12 ounces granulated sugar; 1 cup light corn syrup; 1/4 teaspoon kosher salt; 1 teaspoon vanilla extract with a proportion of proportion with said chocolate and said graham crumbs and cooking spray (Julie, page 3-4 ingredients, all ingredients and amounts, Julie teaches 1.5 cups of granulated sugar, which is the same as 12 oz. , see evidentiary reference conversion calculator and for cooking spray see Julie instructions on page 3-4). Julie does not teach 1/4 cup confectioners sugar; 1/4 cup of said cornstarch, however utilizing corn starch, powdered sugar 
Since the corn starch and powdered sugar are for dusting/ coating, the relative proportion of coating utilized will depend on various factors, such as, the size of smore’s pieces, light vs heavy coating; coating on all surfaces or just a few. For example, for a given size and given shape of s’mores, if light dusting/ coating is desired then less corn starch and powder sugar combination will be utilized, as compared to heavy coating. Thus, modifying the corn starch and powdered sugar amount included / utilized in the recipe would have been a matter of routine determination for one of ordinary skill in the art at the time of the effective filing date of the invention to coat the s’mores product as desired including the claimed proportion of ¼ cups each. The ordinary artisan would have been motivated to modify Julie’s s’mores recipe and include cornstarch and powdered sugar in the coating mixture in claimed amounts and proportions at least for the purpose of facilitating drying and reducing stickiness in the shaped s’mores product while maintaining the sweet flavor.

Claim 5 also recites the limitations “said ingredients are admixed in proportion with said chocolate and said graham and molded into pieces”. It is noted that whereas claim 5 is a product claim, limitation of “said ingredients are admixed in proportion with said chocolate and said graham and molded into pieces”, is a process limitation.  As such claim 5 is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113. Julie in view of Deb as applied above is directed to the s’mores product as recited in claim 1, which is an obvious variant of the product of claim 5, it meets the limitations of claim 5. To the extent claim 5 recites structural limitations, those have already been addressed in the rejection of claim 1 above.

Regarding claim 5, Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
 
Regarding claim 6, Julie teaches the instant s’mores system of claim 5, wherein the graham is granular (see page 2, ingredients where graham cracker crumbs are taught). 

Regarding claims 7-10 see the following:
Claim 7 recites the limitations “graham is mixed integrally in said instant s’mores system and then molded into said edible s’more”. It is noted that whereas claim 7 is a product claim, limitation of ““graham is mixed integrally in said instant s’mores system and then molded into said edible s’more”, is a process limitation.  As such claim 7 is a product-by-process claim.
Similarly claim 8 depends from claim 6 and also recites “wherein the chocolate is mixed integrally in said instant s’mores system and then molded into said edible s’more”  It is noted that whereas claim 8 is a product claim, limitation of “wherein the chocolate is mixed integrally in said instant s’mores system and then molded into said edible s’more” ”, is a process limitation.  As such claim 8 is also a product-by-process claim.
Similarly claims 9 and 10 also recite process limitations “wherein the ingredients are mixed such that when said edible s’more is presented is in layers” (claim 9) and “wherein the ingredients are mixed such that when said edible s’more is presented is not in layers” (claim 10)

Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also  

Regarding the structural limitations of claims 9 and 10, Julie teaches of folding in the chocolate and recommends not mixing it all the way for marbled look  (Last para of Directions), with chocolate melts and graham cracker crumbs forming a layer below and/ or above the marshmallow and chocolate marbled mix, as taught by Julie can have layered appearance can be either in layers or not in layers depending upon how the s’mores product is cut and presented as the final product. Thus, based on the teaching of Julie, it would have been a matter of routine determination for one of ordinary skill in the art at the time of the effective filing date of the invention to make the product as taught by Julie by mixing the individual components in a manner that differs from Julie’s preferred “marbled” appearance without deviating from the principle of the invention. One of ordinary skill in the art at the time of the effective filing of the invention would have been motivated to cut or shape Julie’s product in any desired appearance, either layered or uniformly mixed, concentric circles, zig-zag or some other pattern. One of ordinary skill in the art would have been motivated to do so at least based on the consumer preference for creating new patterns using marshmallow, graham and chocolate combinations.

Further, making a combination multicomponent product like s’mores wherein the relative positioning of the individual components of marshmallow, chocolate and graham merely for the purpose of changing the design or appearance or pattern in the finished multicomponent product that differs from the pattern taught by prior art would have been a matter of routine determination and this would not have involved inventive step. See In re Seid , 161 F.2d 229, 73 USPQ 431 (CCPA 1947) where the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.) See MPEP 2144.04. 


Regarding claim 11, Julie teaches the instant s’mores system of claim 9, wherein the edible s’more is self-contained as to said ingredients (see picture and directions of Julie’s recipe where cut pieces are self contained). 

 Thus, based on the teaching of Julie, it would have been a matter of routine determination for one of ordinary skill in the art at the time of the effective filing date of the invention to make pieces from the product as taught by Julie such that marshmallow is on the outside in at least one surface without deviating from the principle of the invention.  One would have been motivated to cut or shape Julie’s product in at least based on the consumer preference for cutting the s’mores of Julie such that the pieces have regions or sides where marshmallow is on outside and chocolate inside and graham crackers on other sides such that the s’mores can be cooked on open fire without causing chocolate to melt and drip.

Regarding the structural limitations of claims 9 and 10, Julie teaches of folding in the chocolate and recommends not mixing it all the way for marbled look  (Last para of Directions), with chocolate melts and graham cracker crumbs forming a layer below and/ or above the marshmallow and chocolate marbled mix, as taught by Julie can have layered appearance can be either in layers or not in layers depending upon how the s’mores product is cut and presented as the final product. Thus, based on the teaching of Julie, it would have been a matter of routine determination for one of ordinary skill in the art at the time of the effective filing date of the invention to make the product as taught by Julie by mixing the individual components in a manner that differs from Julie’s preferred “marbled” appearance without deviating from the principle of the invention. One of ordinary skill in the art at the time of the effective filing date of the invention would have been motivated to modify Julie's directions and cut or shape s’mores product in any desired appearance, either layered or uniformly mixed, concentric circles, zig-zag or some other pattern. One of ordinary skill in the art would have been motivated to do so at least based on the consumer preference for creating new patterns using marshmallow, graham and chocolate combinations.


Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Julie in view of Deb as applied above further in view of Moosh et al (US 20170325476A1), hereinafter Moosh and Oakes (US 2600569), hereinafter Oakes.
Conversion of food ingredients by Diana desserts is being relied upon as evidentiary reference only to show that 1.5 cups sugar is the same as 12 ounces

Regarding claim 2, Julie as applied above teaches instant s’mores system of claim 1, but Julies’ recipe does not include “eggs” or egg product in the marshamllow, however inclusion of egg in making of marshmallow products was known in the art at the time of the effective filing date of the invention as taught by Moosh (Para 3) as well as Oakes ((Column 5, lines 20-25) as protein source. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include egg in the marshmallow recipe as an additional protein source as taught by Moosh and Oakes. The ordinary artisan would have been motivated to modify Julie’s recipe and include egg as an additional protein source based at least on consumer preference. 

Claims 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Julie in view of Deb, as applied above further in view of Spellman (US20090092714A1), hereinafter Spellman.
Conversion of food ingredients by Diana desserts is being relied upon as evidentiary reference only to show that 1.5 cups sugar is the same as 12 ounces

Regarding claims 12-16, Julie as applied to claim 1 teaches s’mores product.
Regarding claim 12-16, Julie teaches the instant s’mores system of claim 1, “wherein the edible s’more is able to be engaged by a piercing object to be cooked over an open fire”, as addressed above in claim 1, since the product as taught by Julie is capable of being cut in pieces as desired and can have a toothpick stuck in each one, therefore it can be pierced with an object as is also shown by Deb. Although Julie teaches cutting the s’mores into pieces as desired and putting toothpicks in each one, therefore, it follows that the cut portions of S’mores can have exposed parts of marshmallow which is capable of being cooked. However, Julie does not specifically teach that the s’mores product can be “cooked over an open fire” (claim 12), “edible s’more comprises a marshmallow shell” (claim 13-16),  however creating s’mores where the marshmallow component is on the outside forming a shell, i.e., an inside out s’more product  was well known in the art at the time of the effective filing date of the invention as taught by Spellman (Para 17, 43, 60, 70, 71 and 76). Spellman teaches “the core comprises graham cracker; the first layer comprises chocolate; and the second layer comprises marshmallow; thereby forming an inside-out "s'more" (para 17). Spellman further teaches that the advantage of the inside out  "s'more" is that the “underlying chocolate layer 102 will be heated at the same time that the marshmallow layer 103 is heated, thereby making softening or melting of the chocolate more likely than when a conventional chocolate piece is heated only after the conventionally roasted marshmallow has been conventionally pressed against the chocolate between conventional crackers after the marshmallow has been heated and is now cooling off.” (Para 76) and that marshmallow shell makes the s’mores product “roastable” even “over an open fire” (Para 60) and capable of being consumed as regular s’mores and have functional properties substantially identical to the invention as claimed including softening, caramelization and ability to be created as sandwich.
Further regarding “the marshmallow shell is able to be caramelized and said ingredients sufficiently heated for consumption at a same time” (claim 14), see Spellman, at least para 43, 60 and 76 

Therefore, not only were s’mores products with marshmallow shells known and available at the time of the effective filing of the invention, but their advantages were also known. One advantage is that a marshmallow shell in the s’more makes it possible that chocolate layer heats at the same time that the marshmallow layer, thereby making softening or melting of the chocolate being more convenient to heat and achieve a desirable chocolate melt (Para 76 of Spellman), another advantage is the convenience of enjoying s’mores roasted over open fire (para 60) by expert and novice consumers alike  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to create marshmallow shell or outer layer in the s’mores and modify Julie’s s’mores recipe and layer and cut the pieces such that marshmallow is on the outside surface. The ordinary artisan would have been motivated to modify Julie’s s’mores recipe such that marshmallow is on the outside surface at least for the purpose of facilitate effective roasting and melting of chocolate while the marshmallow is roasted.

Further regarding the functional limitations of claims 15 and 16, which recite “a caramelized temperature of said marshmallow shell is at a safe eating temperature for said edible s’more” (claim 15) and “the edible s’more is able to be sandwiched when melted” (claim 16) are functional properties of marshmallow that is capable of being heated  and sandwiched after heating and capable of attaining a edible temperature that is safe for human consumption. The recitation of “a caramelized temperature of said marshmallow shell is a safe eating temperature” and “edible s’more is able to be sandwiched when melted.’ are only statements of the inherent properties of the “marshmallow product that forms the shell” of s’mores product as claimed. Since the structure and composition recited in Julie as modified above in view of “Spellman” is substantially identical to that of the claims, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. Claims 15-16 are also rejected for the reasons provided above for claims 12-14above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYOTI CHAWLA/Primary Examiner, Art Unit 1792